DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-7, 9-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PGPub 2013/0143109, cited on the IDS dated December 13, 2019) and further in view of Kim et al. (US PGPub 2011/0223474), hereinafter referred to as Chang.
Regarding Claim 1, Kim discloses in Figs. 8 and 11(a)-(b) a battery cell system ([0003], [0048]) comprising:
an electrode stack (110) ([0048]) including:
	a first anode (see a first anode of the plurality of anodes 51) with a first anode tab (see a first anode tab of the plurality of anode tabs 130) ([0048]);
a second anode (see a second anode of the plurality of anodes 51) with a second anode tab (see a first anode tab of the plurality of anode tabs 130) laterally offset from the first anode tab (see a first anode tab of the plurality of anode tabs 130) ([0048]);
a first cathode (see a first cathode of the plurality of cathodes 50) with a first cathode tab (see a first cathode tab of the plurality of cathode tabs 120) ([0048]);
a second cathode (see a first cathode of the plurality of cathodes 50) with a second cathode tab (see a second cathode tab of the plurality of cathode tabs 120) laterally offset from the first cathode tab (see a first cathode tab of the plurality of cathode tabs 120 ([0048]).
	Kim further discloses wherein the configuration of the first anode tab, second anode tab, first cathode tab, and second cathode tab is not particularly limited (Figs. 6-8, [0069]).
	However, Kim does not disclose in the exemplary embodiment wherein the first anode tab, second anode tab, first cathode tab, and second cathode tab extend from one side of the electrode stack.  
	Chang teaches in Fig. 9 a battery cell system having a simple structure comprising an electrode stack (40) including a plurality of anodes (42) each comprising an anode tab (44) and a plurality of cathodes (41) each comprising a cathode tab (44) ([0039]-[0040], [0066]).
	Specifically, Chang teaches wherein each of the anode and cathode tabs (44) extend from one side of the electrode stack (40) (Fig. 9, [0040]).
	It would have been obvious to one of ordinary skill in the art to form the first anode tab, second anode tab, first cathode tab, and second cathode tab of Kim to extend from one side of the electrode stack of Kim, as taught by Chang, as the configuration of the first anode tab, second anode tab, first cathode tab, and second cathode tab of Kim is not particularly limited and such is a known configuration in the art having a simple structure, wherein the skilled artisan would have reasonable expectation that such would successfully form an electrode stack, as desired by Kim.  
Modified Kim further discloses in Fig. 11 of Kim a first extension tab (150 of Kim) electrically connected to and laterally extending between the first and second anode tabs (see a first and second anode tab of the plurality of anode tabs 130 of Kim) and a second extension tab (140 of Kim) electrically connected to and laterally extending between the first and second cathode tabs (see a first and second cathode tab of the plurality of cathode tabs 120 of Kim) ([0055]-[0057] of Kim).
However, modified Kim does not disclose wherein the first extension tab is welded to the first and second anode tabs and the second extension tab is welded to the first and second cathode tabs.
Though, modified Kim discloses wherein welding may be utilized as a method to electrically connect at least one anode tab to an anode lead and at least one cathode tab to a cathode lead ([0010] of Kim) and further discloses wherein the first extension tab (150 of Kim) functions as an anode lead and the second extension tab (140 of Kim) functions as a cathode lead ([0055]-[0057 of Kim).
It would have been obvious to one of ordinary skill in the art to weld the first extension tab to the first and second anode tabs of modified Kim and weld the second extension tab to the first and second cathode tabs of modified Kim, as disclosed by modified Kim, wherein the skilled artisan would have reasonable expectation that such would successfully electrically connect the first extension tab to the first and second anode tabs and the second extension tab to the first and second cathode tabs, as desired by modified Kim. 
Modified Kim does not disclose at least one electrode tab support attached to the first and second anode tabs and/or the first and second cathode tabs, wherein the at least one electrode tab support is attached to the first extension tab and/or the second extension tab.
Chang further teaches wherein the battery cell system comprises a first extension tab (45b) electrically connecting the plurality of anode tabs (44a) and a second extension tab (45a) electrically connecting the plurality of cathode tabs (44b) (Fig. 10C, [0040].
Specifically, Chang teaches at least one electrode tab support (46) attached to the plurality of anode tabs (44) and the plurality of cathode tabs (44b), wherein the at least one electrode tab support (46) is attached to the first extension tab (45b) and the second extension tab (45a) in order to protect electrode terminals adhered to the first and second extension tabs (45b, 45a) (Fig. 9, [0040]).
It would have been obvious to one of ordinary skill in the art to attach at least one electrode tab support to the first and second anode tabs and the first and second cathode tabs of modified Kim, wherein the at least one electrode tab support is attached to the first extension tab and the second extension tab of modified Kim, as further taught by Chang, in order to protect electrode terminals adhered to the first and second extension tabs of modified Kim.
	Regarding Claim 2, modified Kim discloses all of the limitations as set forth above. Modified Kim further discloses wherein the electrode stack (110 of Kim) further comprises a separator positioned between each of the first and second anode (51 of Kim) and the first and second cathodes (50 of Kim) ([0049] of Kim).
	Moreover, modified Kim discloses wherein an electrolyte is injected into the battery cell system ([0013] of Kim).
While modified Kim does not explicitly disclose wherein the separator ([0049] of Kim) is porous, the Examiner notes that such must necessarily and inherently be porous in order to successfully function as a separator in the electrode stack (110 of Kim) while allowing the electrolyte to transfer ions between each of the first and second anode (51 of Kim) and the first and second cathodes (50 of Kim) ([0049], [0013] of Kim).
Regarding Claim 5, modified Kim discloses all of the limitations as set forth above. Modified Kim further discloses wherein the electrode tab support (46 of Chang) is fitted over one or more of the first and second anodes and cathodes (see the first and second anodes of the plurality of anodes 51 of Kim and the first and second cathodes of the plurality of cathodes 50 of Kim corresponding to first and second anodes of the plurality of anodes 42 of Chang and first and second cathodes of the plurality of cathodes 41 of Chang) and the first and second extension tabs (150, 140 of Kim corresponding to 45b, 45a of Chang) (Figs. 9 and 10d, [0040] of Chang).
The Examiner notes that the limitation “and provides mechanical support for the first and second extension tabs” is intended use and therefore is not given any patentable weight aside from the structure required to perform said function. 
Thus, because modified Kim discloses wherein the electrode tab support (46 of Chang) is fitted over the first and second extension tabs (150, 140 of Kim corresponding to 45b, 45a of Chang) (Figs. 9 and 10d, [0040] of Chang), such reads on the limitation “and provides mechanical support for the first and second extension tabs”.
Regarding Claim 6, modified Kim discloses all of the limitations as set forth above. Modified Kim further discloses wherein the electrode tab support (46 of Chang) includes an electrically insulating polymeric material and provides isolation between the first and second extension tabs (150, 140 of Kim) and a protective housing ([0040] of Chang).
Regarding Claim 7, modified Kim discloses all of the limitations as set forth above. Modified Kim further discloses wherein the electrode tab support (46 of Chang) includes a first slit and a second slit for receiving the first and second extension tabs (150, 140 of Kim corresponding to 45b, 45a of Chang), wherein the first and second extension tabs  (150, 140 of Kim corresponding to 45b, 45a of Chang) extend through the first slit and the second slit in the electrode tab support (46 of Chang) (Figs. 9 and 10d, [0040] of Chang).
Regarding Claim 9, modified Kim discloses all of the limitations as set forth above. Modified Kim remains silent regarding a structural frame and consequently does not disclose a structural frame at least partially surrounding the first and second anodes and the first and second cathodes.
Chang further teaches wherein the battery cell system comprises a structural frame (64’, 65’) at least partially surrounding a plurality of anodes (42) and a plurality of cathodes (41) in order to prevent swelling of the electrode assembly (40), thereby reducing a change in the external dimensions due to swelling (Fig. 9, [0051]-[0052]).
It would have been obvious to one of ordinary skill in the art to utilize a structural frame in the battery cell system of modified Kim, such that the structural frame at least partially surrounds the first and second anodes and the first and second cathodes of modified Kim, as further taught by Chang, in order to prevent swelling of the electrode assembly of modified Kim, thereby reducing a change in the external dimensions due to swelling.
Regarding Claim 10, modified Kim discloses all of the limitations as set forth above. Modified Kim further discloses wherein the structural frame (64’, 65’ of Chang) includes one or more walls that are flexible and are bent inwards towards the electrode stack (110 of Kim, see corresponding 40 of Chang) ([0047], [0050], [0053]-[0054] of Chang, wherein the structural frame is successfully bent and therefore such is necessarily and inherently flexible).
The Examiner notes that the limitation “such that one or more walls accommodate expansion during electrolyte activation” is intended use and therefore is not given patentable weight aside from the structure required to perform said function.
Thus, because modified Kim discloses wherein the structural frame (66, 67 of Chang) includes one or more walls that are flexible and are bent inwards towards the electrode stack (110 of Kim, see corresponding 40 of Chang) ([0047], [0053]-[0054] of Chang), such reads on the limitation “such that one or more walls accommodate expansion during electrolyte activation”.
Regarding Claim 12, modified Kim discloses all of the limitations as set forth above. Modified Kim further discloses a protective housing (160 of Kim) and further discloses wherein an electrolyte is injected into the battery cell system ([0013], [0084] of Kim).
However, modified Kim remains silent regarding how the electrolyte is injected into the battery cell system.
Consequently, modified Kim does not disclose wherein the protective housing includes a port receiving an electrolyte and/or venting gasses.
Modified Kim further discloses in the teachings of Chang wherein the battery cell system comprises a protective housing (30 of Chang), wherein the protective housing (30 of Chang) includes a port receiving an electrolyte ([0039], [0042] of Chang).
It would have been obvious to one of ordinary skill in the art to include a port in the protective housing of modified Kim to receive an electrolyte, as further taught by Chang in modified Kim, wherein the skilled artisan would have reasonable expectation that such would successfully allow the electrolyte to be injected into the battery cell system of modified Kim, as desired by modified Kim.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PGPub 2013/0143109, cited on the IDS dated December 13, 2019) in view of Kim et al. (US PGPub 2011/0223474), hereinafter referred to as Chang, as applied to Claim 1 above, and further in view of Hatta et al. (US PGPub 2016/0248115, cited on the IDS dated December 13, 2019).
Regarding Claim 2, modified Kim discloses all of the limitations as set forth above. Assuming for the sake of argument that the separator of modified Kim is not necessarily and inherently porous, the following is relied upon.
Modified Kim further discloses wherein the electrode stack (110 of Kim) further comprises a separator positioned between each of the first and second anode (51 of Kim) and the first and second cathode (50 of Kim) and therefore modified Kim discloses a desire for the first and second anodes to be isolated from the first and second cathodes ([0049] of Kim).
	Moreover, modified Kim discloses wherein an electrolyte is injected into the battery cell system ([0013] of Kim).
However, modified Kim remains silent regarding the structure of the separator.
	Hatta teaches a separator for a battery cell system, wherein the separator is porous in order to allow for ion permeability while maintaining isolation between an anode and a cathode ([0001], [0079]-[0081]).
	It would have been obvious to one of ordinary skill in the art to form the separator of modified Kim to be porous, as taught by Hatta, in order to allow for ion permeability while maintaining isolation between an anode and a cathode, as desired by modified Kim. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PGPub 2013/0143109, cited on the IDS dated December 13, 2019) in view of Kim et al. (US PGPub 2011/0223474), hereinafter referred to as Chang, as applied to Claim 5 above, and further in view of Lee (KR 2008-0037868A, see also the EPO machine generated English translation provided with this Office Action).
Regarding Claim 8, modified Kim discloses all of the limitations as set forth above. Modified Kim discloses an electrode tab support (46 of Chang) and further discloses a desire to seal a protective housing (160 of Kim corresponding to 30 of Chang) (Fig. 5, [0048] of Kim, [0039]-[0040] of Chang).
Specifically, modified Kim suggests wherein the electrode tab support (46 of Chang) is directly physically coupled to the protective housing (160 of Kim corresponding to 30 of Chang) (Figs. 10D-13 of Chang).
However, modified Kim does not explicitly disclose wherein the electrode tab support is directly physically coupled to the protective housing.
Lee teaches in Figs. 1-2 and 5 a battery cell system comprising an electrode tab support (110 and 14) attached to an anode tab (108 and 12) and a cathode tab (108 and 12) and a protective housing (104, 106 and 32, 34) (P3, L98-105 and P5, L186-194)
Specifically, Lee teaches wherein the electrode tab support (110 and 14)  is directly physically coupled to the protective housing (104, 106 and 32, 34) in order to seal the protective housing (104, 106 and 32, 34) (Figs. 1-2 and 5, P3, L98-105 and P5, L186-194).
It would have been obvious to one of ordinary skill in the art to directly physically couple the electrode tab support of modified Kim to the protective housing of modified Kim, as taught by Lee, wherein the skilled artisan would have reasonable expectation that such would successfully seal the protective housing of modified Kim, as desired by modified Kim.
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PGPub 2013/0143109, cited on the IDS dated December 13, 2019) and further in view of Kim et al. (US PGPub 2011/0223474), hereinafter referred to as Chang, Cho et al. (KR 2015-0034498A, see also the machine generated English translation obtained from Global Dossier provided with this Office Action), and Karulkar et al. (US PGPub 2018/0287117).
Regarding Claim 16, Kim discloses in Figs. 8 and 11(a)-(b) a battery cell system ([0003], [0048]) comprising:
an electrode stack (110) ([0048]) including:
	a first anode (see a first anode of the plurality of anodes 51) with a first anode tab (see a first anode tab of the plurality of anode tabs 130) ([0048]);
a second anode (see a second anode of the plurality of anodes 51) with a second anode tab (see a first anode tab of the plurality of anode tabs 130) laterally offset from the first anode tab (see a first anode tab of the plurality of anode tabs 130) ([0048]);
a first cathode (see a first cathode of the plurality of cathodes 50) with a first cathode tab extending upwardly (see a first cathode tab of the plurality of cathode tabs 120) ([0048]);
a second cathode (see a first cathode of the plurality of cathodes 50) with a second cathode tab (see a second cathode tab of the plurality of cathode tabs 120) laterally offset from the first cathode tab (see a first cathode tab of the plurality of cathode tabs 120 ([0048]).
	Kim further discloses wherein the configuration of the first anode tab, second anode tab, first cathode tab, and second cathode tab is not particularly limited (Figs. 6-8, [0069]).
	However, Kim does not disclose in the exemplary embodiment wherein the first anode tab, second anode tab, first cathode tab, and second cathode tab extend from one side of the electrode stack.  
	Chang teaches in Fig. 9 a battery cell system having a simple structure comprising an electrode stack (40) including a plurality of anodes (42) each comprising an anode tab (44) and a plurality of cathodes (41) each comprising a cathode tab (44) ([0039]-[0040], [0066]).
	Specifically, Chang teaches wherein each of the anode and cathode tabs (44) extend from one side of the electrode stack (40) (Fig. 9, [0040]).
	It would have been obvious to one of ordinary skill in the art to form the first anode tab, second anode tab, first cathode tab, and second cathode tab of Kim to extend from one side of the electrode stack of Kim, as taught by Chang, as the configuration of the first anode tab, second anode tab, first cathode tab, and second cathode tab of Kim is not particularly limited and such is a known configuration in the art having a simple structure, wherein the skilled artisan would have reasonable expectation that such would successfully form an electrode stack, as desired by Kim.  
Modified Kim further discloses a protective housing (160 of Kim) and further discloses wherein an electrolyte is injected into the battery cell system ([0013], [0084] of Kim).
However, modified Kim remains silent regarding how the electrolyte is injected into the battery cell system.
Consequently, modified Kim does not disclose wherein the protective housing includes an internally and/or externally threaded port and a complementary threaded plug positioned on an outwardly angled long face of the protective housing extending downward, capable of receiving an electrolyte and venting gases during battery operation.
Cho teaches in Fig. 3 a battery cell system comprising a proactive housing (14) including a vent (H, 15) positioned on an outwardly angled long face of the protective housing (14) extending downward (Fig. 3) capable of venting gases during battery operation, thereby ensuring safety in use of the battery cell ([0039], [0057]).
It would have been obvious to one of ordinary skill in the art to include a vent in the protective housing of modified Kim, wherein such is positioned on an outwardly angled long face of the protective housing extending downward, as taught by Cho, in order to venting gases during battery operation, thereby ensuring safety in use of the battery cell.
Furthermore, Karulkar teaches in Fig. 2 a battery cell system (200) comprising a protective housing (210) that includes an internally threaded port (206) and a complementary threaded plug (208) in order to receive an electrolyte and venting gases during battery operation in an efficient manner while enabling battery cell size to be reduced ([0026]-[0029]).
It would have been obvious to one of ordinary skill in the art to utilize an internally and/or externally threaded port and a complementary threaded plug capable of receiving an electrolyte and venting gasses during battery operation as the vent in the protective housing of modified Kim, as taught by Karulkar, in order to receive an electrolyte and vent gases during battery operation in an efficient manner, as desired by modified Kim, while enabling battery cell size to be reduced. 
Regarding Claim 17, modified Kim discloses all of the limitations as set forth above. Modified Kim further discloses wherein the electrode stack (110 of Kim) further comprises a separator positioned between each of the first and second anode (51 of Kim) and the first and second cathodes (50 of Kim) ([0049] of Kim).
	Moreover, modified Kim discloses wherein an electrolyte is injected into the battery cell system ([0013] of Kim).
While modified Kim does not explicitly disclose wherein the separator ([0049] of Kim) is porous, the Examiner notes that such must necessarily and inherently be porous in order to successfully function as a separator in the electrode stack (110 of Kim) while allowing the electrolyte to transfer ions between each of the first and second anode (51 of Kim) and the first and second cathodes (50 of Kim) ([0049], [0013] of Kim).
Regarding Claim 18, modified Kim discloses all of the limitations as set forth above. However, modified Kim does not disclose an electrode tab support, wherein the electrode tab support is fitted over and attached to one or more of the first and second anodes and/or cathodes and the first and second extension tabs and provides mechanical support for the first and second extension tabs.
Chang further teaches wherein the battery cell system comprises a first extension tab (45b) electrically connecting the plurality of anode tabs (44a) and a second extension tab (45a) electrically connecting the plurality of cathode tabs (44b) (Fig. 10C, [0040].
Specifically, Chang teaches at least one electrode tab support (46) is fitted over and attached to the plurality of anode tabs (44) and the plurality of cathode tabs (44b), wherein the at least one electrode tab support (46) is attached to the first extension tab (45b) and the second extension tab (45a) in order to protect electrode terminals adhered to the first and second extension tabs (45b, 45a) (Fig. 9, [0040]).
	It would have been obvious to one of ordinary skill in the art to utilize an electrode tab support in the battery cell system of modified Kim, such that the electrode tab support is fitted over and attached to one or more of the first and second anodes and/or cathodes and the first and second extension tabs of modified Kim, as further taught by Chang, in order to protect electrode terminals adhered to the first and second extension tabs of modified Kim.
The Examiner notes that the limitation “and provides mechanical support for the first and second extension tabs” is intended use and therefore is not given any patentable weight aside from the structure required to perform said function. 
Thus, because modified Kim discloses wherein the electrode tab support (46 of Chang) is fitted over the first and second extension tabs (150, 140 of Kim corresponding to 45b, 45a of Chang) (Figs. 9 and 10d, [0040] of Chang), such reads on the limitation “and provides mechanical support for the first and second extension tabs”.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PGPub 2013/0143109, cited on the IDS dated December 13, 2019) in view of Kim et al. (US PGPub 2011/0223474), hereinafter referred to as Chang, Cho et al. (KR 2015-0034498A, see also the machine generated English translation obtained from Global Dossier provided with this Office Action), and Karulkar et al. (US PGPub 2018/0287117), as applied to Claim 18 above, and and further in view of Lee (KR 2008-0037868A, see also the EPO machine generated English translation provided with this Office Action).
Regarding Claim 20, modified Kim discloses all of the limitations as set forth above. Modified Kim discloses an electrode tab support (46 of Chang) and further discloses a desire to seal a protective housing (160 of Kim corresponding to 30 of Chang) (Fig. 5, [0048] of Kim, [0039]-[0040] of Chang).
Specifically, modified Kim suggests wherein the electrode tab support (46 of Chang) is directly physically coupled to the protective housing (160 of Kim corresponding to 30 of Chang) (Figs. 10D-13 of Chang).
However, modified Kim does not explicitly disclose wherein the electrode tab support is directly physically coupled to the protective housing.
Lee teaches in Figs. 1-2 and 5 a battery cell system comprising an electrode tab support (110 and 14) attached to an anode tab (108 and 12) and a cathode tab (108 and 12) and a protective housing (104, 106 and 32, 34) (P3, L98-105 and P5, L186-194)
Specifically, Lee teaches wherein the electrode tab support (110 and 14)  is directly physically coupled to the protective housing (104, 106 and 32, 34) in order to seal the protective housing (104, 106 and 32, 34) (Figs. 1-2 and 5, P3, L98-105 and P5, L186-194).
It would have been obvious to one of ordinary skill in the art to directly physically couple the electrode tab support of modified Kim to the protective housing of modified Kim, as taught by Lee, wherein the skilled artisan would have reasonable expectation that such would successfully seal the protective housing of modified Kim, as desired by modified Kim.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PGPub 2013/0143109, cited on the IDS dated December 13, 2019) in view of Kim et al. (US PGPub 2011/0223474), hereinafter referred to as Chang, Cho et al. (KR 2015-0034498A, see also the machine generated English translation obtained from Global Dossier provided with this Office Action), and Karulkar et al. (US PGPub 2018/0287117), as applied to Claim 16 above, and further in view of Hatta et al. (US PGPub 2016/0248115, cited on the IDS dated December 13, 2019).
Regarding Claim 17, modified Kim discloses all of the limitations as set forth above. Assuming for the sake of argument that the separator of modified Kim is not necessarily and inherently porous, the following is relied upon.
Modified Kim further discloses wherein the electrode stack (110 of Kim) further comprises a separator positioned between each of the first and second anode (51 of Kim) and the first and second cathode (50 of Kim) and therefore modified Kim discloses a desire for the first and second anodes to be isolated from the first and second cathodes ([0049] of Kim).
	Moreover, modified Kim discloses wherein an electrolyte is injected into the battery cell system ([0013] of Kim).
However, modified Kim remains silent regarding the structure of the separator.
	Hatta teaches a separator for a battery cell system, wherein the separator is porous in order to allow for ion permeability while maintaining isolation between an anode and a cathode ([0001], [0079]-[0081]).
	It would have been obvious to one of ordinary skill in the art to form the separator of modified Kim to be porous, as taught by Hatta, in order to allow for ion permeability while maintaining isolation between an anode and a cathode, as desired by modified Kim. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PGPub 2013/0143109, cited on the IDS dated December 13, 2019) in view of Kim et al. (US PGPub 2011/0223474), hereinafter referred to as Chang, as applied to Claim 10 above, and further in view of Kim (US PGPub 2011/0223461), hereinafter referred to as Jaehyung.
Regarding Claim 21, modified Kim discloses all of the limitations as set forth above. Modified Kim discloses wherein the structural frame (64’, 65’ of Chang) may be made of a reinforced resin material (Fig. 9 of Chang) ([0049] of Chang).
However, modified Kim does not disclose wherein the structural frame is formed by injection molding.
Jaehyung teaches in Fig. 2 a battery cell system (100) comprising a structural frame (30, 40) that is resistant to external impacts and is lightweight ([0053]), wherein the structural frame (30, 40) is made from a plastic resin (i.e. a reinforced resin material) ([0053]).
Specifically, Jaehyung teaches wherein the structural frame (30, 40) is formed by injection molding ([0054]).
	It would have been obvious to one of ordinary skill in the art to form the structural frame of modified Kim from a reinforced resin material by injection molding, as taught by Jaehyung, as such is a known method in the art for forming a structural frame, wherein the skilled artisan would have reasonable expectation that such would successfully form the structural frame desired by modified Kim. 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PGPub 2013/0143109, cited on the IDS dated December 13, 2019) in view of Kim et al. (US PGPub 2011/0223474), hereinafter referred to as Chang, and Kim (US PGPub 2011/0223461), hereinafter referred to as Jaehyung, as applied to Claim 21 above, and further in view of Zhao et al. (US PGPub 2017/0187082, which has an effective filing date of November 10, 2014).
Regarding Claim 22, modified Kim discloses all of the limitations as set forth above. Modified Kim discloses wherein the structural frame (64’, 65’ of Chang) includes two halves (Fig. 9 of Chang) and further suggests wherein such fit together by press fitting (Fig. 9, wherein the two halves are pressed together and therefore fit together by press fitting).
However, modified Kim does not explicitly disclose wherein the two halves fit together by press fitting.
Zhao teaches in Figs. 4-5 a battery cell system comprising a structural frame (310) comprising two halves (Fig. 4, [0110]), wherein the two halves are fit together by press fitting (Fig. 5, wherein the two halves are fitted together with no gapping and consequently are pressed together and therefore are fit together by press fitting).
It would have been obvious to one of ordinary skill in the art to fit the two halves of the structural frame of modified Kim together by press fitting, as taught by Zhao, wherein the skilled artisan would have reasonable expectation that such would successfully form the structural frame of modified Kim.
Response to Arguments
Applicant’s arguments with respect to Claims 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381. The examiner can normally be reached Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        October 28, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
November 3, 2022